Reynolds, J.
Appeal from an order of the Supreme Court, Ulster County, which denied appellant’s motion to dismiss the complaint after the jury could not reach a verdict and granted a new trial. Direction of a new trial is mandatory where as here the first trial resulted in a hung jury (CPLR 4113, subd. [b] ). The instant order is not an appealable order under CPLR 5701 (subd. [a]). (Aesman v. Fox, 26 A D 2d 739; Covell v. H. R. H. Constr. Corp., 24 A D 2d 566, affd. 17 N Y 2d 709). Appeal dismissed, without costs. Gibson, P. J., Herlihy, Aulisi and Staley, Jr., JJ., concur.